Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 2, 4, 7, 11 – 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AKKARAKARAN et al. (US 2018/0110074 A1) in view of Zhang et al. (US 2021/0243814 A1 incorporating by reference US Provisional Application Number 62/751073).

Regarding claim 1, AKKARAKARAN discloses an enhanced random access channel (RACH) procedure comprising the features:
a method for a user equipment (UE) for performing a random access (RA) procedure [AKKARAKARAN: see Abstract], the method comprising: 
receiving, at the UE, an RA configuration and a reference signal received power (RSRP) threshold [AKKARAKARAN: see Figure 5 and sections 0061 – 0067 & section 0072; base station may send RACH configuration information to the UE. The RACH configuration information may indicate conditions that trigger selection of the two-step or the four-step RACH procedure. Also, the MIB and/or SIBs may indicate different thresholds for the two-step and four-step RACH procedures based on RSRP values. The  UE  may measure reference signal received power (RSRP) of a synchronization channel or a reference signal received from base station, compare the measured RSRP value with a threshold value, and/or select the two-step or four-step RACH procedure based on whether the RSRP value is above or below the threshold value (section 0064)]; 
determining whether a detected RSRP exceeds the RSRP threshold once the RA procedure is initiated [AKKARAKARAN: see Figure 5 and sections 0061 – 0068; base station may send RACH configuration information to the UE. The RACH configuration information may indicate conditions that trigger selection of the two-step or the four-step RACH procedure. UE  may measure reference signal received power (RSRP) of a synchronization channel or a reference signal received from base station, compare the measured RSRP value with a threshold value, and/or select the two-step or four-step RACH procedure based on whether the RSRP value is above or below the threshold value (section 0064)]; and 
performing a two-step RA procedure after determining that the detected RSRP exceeds the RSRP threshold [AKKARAKARAN: see Figure 5 and sections 0061 – 0068; by :
transmitting a first message to a base station in a first step of the two-step RA procedure [AKKARAKARAN: see Figure 4 and sections 0057 – 0060].

However, AKKARAKARAN does not explicitly disclose the features comprising:
determining, after transmitting the first message, whether a second message from the base station in a second step of the two-step RA procedure is received successfully based on an RA response time threshold; and
in response to determining that the second message is not received successfully,retransmitting the first message to the base station by:
determining whether a threshold number of retransmissions has been reached, and
retransmitting the first message to the base station after determining that the threshold number of retransmissions has not been reached.

Zhang discloses a method for two-step random access procedure comprising the features:
determining, after transmitting the first message, whether a second message from the base station in a second step of the two-step RA procedure is received successfully based on an RA response time threshold [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number]; and
in response to determining that the second message is not received successfully,retransmitting the first message to the base station by [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number]:
determining whether a threshold number of retransmissions has been reached [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number], and
retransmitting the first message to the base station after determining that the threshold number of retransmissions has not been reached [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number].


Regarding claim 2, AKKARAKARAN discloses all claimed limitations above. However, AKKARAKARAN does not explicitly disclose the features comprising:
the method of claim 1, further comprising:
determining that the two-step RA procedure is not successful after determining that the threshold number of retransmission has been reached ; and
switching from the two-step RA procedure to a four-step RA procedure.
Zhang discloses a method for two-step random access procedure comprising the features:
the method of claim 1, further comprising:
determining that the two-step RA procedure is not successful after determining that the threshold number of retransmission has been reached [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number]; and
switching from the two-step RA procedure to a four-step RA procedure [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN by incorporating techniques of Zhang in order to provide a more robust system that allows the base station and UE to accommodate and react to different reception scenarios [Zhang: see section 0172].

Regarding claim 4, AKKARAKARAN further discloses the features comprising:
	the method of claim 1, further comprising
determining that the second message is received successfully [AKKARAKARAN: see Figure 4 and sections 0058 – 0060 & Figure 3 section 0052 - 0056; see also sections 0075 - 0076; . Zhang: see Figure 7 and section 0107 – 0125; AKKARAKARAN discloses that base station sends RAR, in response to the received the first message 13 instructing the UE to the four-step RACH. Zhang discloses that UE receives the downlink transmission of Msg B and concludes that Msg B is for UE and that the random access procedure was successful because a valid contention resolution identify is decoded by UE (section 0125)], wherein:
the first message comprises a preamble and a payload [AKKARAKARAN: see Figure 4 and sections 0057 – 0058 & section 0068; see also Figure 3 and section 0052 & sections 0054 - 0055; UE transmits a first message 13 (412) to base station. First , and 
the second message comprises at least one response including at least one of contention resolution information and fallback information [AKKARAKARAN: see Figure 4 and sections 0058 – 0059 & Figure 3 section 0052 - 0056; see also sections 0075 - 0076; base station sends Message 24 (combination of message 2 and message 4) as a response to the received first Message 13. The base station may send a RAR in response instructing the UE to switch to the four-step RACH].
	
Regarding claim 7, AKKARAKARAN discloses all claimed limitations above. However, AKKARAKARAN does not explicitly disclose the features comprising:
the method of claim 1, wherein determining that the second message is not received successfully comprises determining that the RA response time threshold has expired while the second message is still not received.
Zhang discloses a method for two-step random access procedure comprising the features:
the method of claim 1, wherein determining that the second message is not received successfully comprises determining that the RA response time threshold has expired while the second message is still not received [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN by incorporating techniques of Zhang in order to provide a more robust system that allows the base station and UE to accommodate and react to different reception scenarios [Zhang: see section 0172].

Regarding claim 11, AKKARAKARAN discloses an enhanced random access channel (RACH) procedure comprising the features:
a user equipment (UE) comprising: 
one or more non-transitory computer-readable media having computer-executable instructions for performing a random access (RA) procedure; and
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the compute-executable instructions to:
receive, at the UE, an RA configuration and a reference signal received power (RSRP) threshold [AKKARAKARAN: see Figure 5 and sections 0061 – 0067 & section 0072; base station may send RACH configuration information to the UE. The RACH configuration information may indicate conditions that trigger selection of the two-step or the four-step RACH procedure. Also, the MIB and/or SIBs may indicate different thresholds for the two-step and four-step RACH procedures based on RSRP values. The  UE  may measure reference signal received power (RSRP) of a synchronization channel or a reference signal received from base station, compare the measured RSRP value 
determine whether a detected RSRP exceeds the RSRP threshold once the RA procedure is initiated [AKKARAKARAN: see Figure 5 and sections 0061 – 0068; base station may send RACH configuration information to the UE. The RACH configuration information may indicate conditions that trigger selection of the two-step or the four-step RACH procedure. UE  may measure reference signal received power (RSRP) of a synchronization channel or a reference signal received from base station, compare the measured RSRP value with a threshold value, and/or select the two-step or four-step RACH procedure based on whether the RSRP value is above or below the threshold value (section 0064)]; and 
perform a two-step RA procedure after determining that the detected RSRP exceeds the RSRP threshold [AKKARAKARAN: see Figure 5 and sections 0061 – 0068; base station may send RACH configuration information to the UE. The RACH configuration information may indicate conditions that trigger selection of the two-step or the four-step RACH procedure. UE  may measure reference signal received power (RSRP) of a synchronization channel or a reference signal received from base station, compare the measured RSRP value with a threshold value, and/or select the two-step or four-step RACH procedure based on whether the RSRP value is above or below the threshold value (section 0064)] by :
transmitting a first message to a base station in a first step of the two-step RA procedure [AKKARAKARAN: see Figure 4 and sections 0057 – 0060].


determining, after transmitting the first message, whether a second message from the base station in a second step of the two-step RA procedure is received successfully based on an RA response time threshold; and
in response to determining that the second message is not received successfully, retransmitting the first message to the base station by:
determining whether a threshold number of retransmissions has been reached, and
retransmitting the first message to the base station after determining that the threshold number of retransmissions has not been reached.

Zhang discloses a method for two-step random access procedure comprising the features:
determining, after transmitting the first message, whether a second message from the base station in a second step of the two-step RA procedure is received successfully based on an RA response time threshold [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number]; and
in response to determining that the second message is not received successfully, retransmitting the first message to the base station by [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE 
determining whether a threshold number of retransmissions has been reached [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number], and
retransmitting the first message to the base station after determining that the threshold number of retransmissions has not been reached [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN by incorporating techniques of Zhang in order to provide a more robust system that allows the base station and UE to accommodate and react to different reception scenarios [Zhang: see section 0172].

Regarding claim 12, AKKARAKARAN discloses all claimed limitations above. However, AKKARAKARAN does not explicitly disclose the features comprising:
the UE of claim 11, wherein the at least one processor is further configured to execute the computer-executable instructions to:
determine that the two-step RA procedure is not successful after determining that the threshold number of retransmission has been reached; and
switch from the two-step RA procedure to a four-step RA procedure.
Zhang discloses a method for two-step random access procedure comprising the features:
the UE of claim 11, wherein the at least one processor is further configured to execute the computer-executable instructions to:
determine that the two-step RA procedure is not successful after determining that the threshold number of retransmission has been reached [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number]; and
switch from the two-step RA procedure to a four-step RA procedure [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number. If the 2-step random access procedure is not successful, the UE switches to the four-step procedure].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN by incorporating techniques of Zhang in order to provide a more robust system that allows 

Regarding claim 14, AKKARAKARAN and Zhang further disclose the features comprising:
the UE of claim 11, wherein the at least one processor is further configured to execute the computer-executable instructions to determine that the second message is received successfully [AKKARAKARAN: see Figure 4 and sections 0058 – 0060 & Figure 3 section 0052 - 0056; see also sections 0075 - 0076; . Zhang: see Figure 7 and section 0107 – 0125; AKKARAKARAN discloses that base station sends RAR, in response to the received the first message 13 instructing the UE to the four-step RACH. Zhang discloses that UE receives the downlink transmission of Msg B and concludes that Msg B is for UE and that the random access procedure was successful because a valid contention resolution identify is decoded by UE (section 0125)], wherein:
the first message comprises a preamble and a payload [AKKARAKARAN: see Figure 4 and sections 0057 – 0058 & section 0068; see also Figure 3 and section 0052 & sections 0054 - 0055; UE transmits a first message 13 (412) to base station. First message 13 is a combination of message 1 (312) and message 3 (332). First message 13 include a sequence (preamble) that may be used as a reference signal (RS) for demodulation of data transmitted in message 13. the UE may send uplink data (section 0068)], and 
the second message comprises at least one response including at least one of contention resolution information and fallback information [AKKARAKARAN: see Figure 

Regarding claim 17, AKKARAKARAN discloses all claimed limitations above. However, AKKARAKARAN does not explicitly disclose the features comprising:
the UE of claim 11, wherein determining that the second message is not received successfully comprises determining that the RA response time threshold has expired while the second message is still not received.
Zhang discloses a method for two-step random access procedure comprising the features:
the UE of claim 11, wherein determining that the second message is not received successfully comprises determining that the RA response time threshold has expired while the second message is still not received [Zhang: see Figure 15 and sections 0170 – 0171 & Figure 7 and section 0119 – 0125; after UE sends Msg A to base station, if no response is received from the base station within a time window T2, the UE retransmits Msg A until the number of retransmission attempts reached a maximum number].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN by incorporating techniques of Zhang in order to provide a more robust system that allows the base station and UE to accommodate and react to different reception scenarios [Zhang: see section 0172].


4.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AKKARAKARAN et al. (US 2018/0110074 A1) in view of Zhang et al. (US 2021/0243814 A1 incorporating by reference US Provisional Application Number 62/751073) and further in view of Dinan et al. (US 2018/0279376 A1).

Regarding claim 5, AKKARAKARAN further discloses the features comprising:
the method of claim 4, wherein the second message that indicates whether the at least one response contains the contention resolution information for indicating a successful two-step RA procedure or the fallback information for transmitting a third message to the base station [AKKARAKARAN: see Figure 4 and sections 0058 – 0060 & Figure 3 section 0053 & section 0056; see also sections 0075 - 0076; base station may send a RAR as a response to the First message instructing the UE to switch to the four-step RACH].

However, AKKARAKARAN and Zhang does not explicitly disclose the features comprising:
wherein the second message comprises a media access control (MAC) subheader of a MAC sub-Protocol Data Unit (subPDU).
 Dinan discloses a method and system for power control for random access comprising the features:
wherein the second message comprises a media access control (MAC) subheader of a MAC sub-Protocol Data Unit (subPDU) [Dinan: see Figure 27 and section 0305 & Figure 20 and section 0247 & section 0253; see also Figures 23 & 24; Dinan discloses that for a successful two-step random access procedure, the base station will response to the UE by sending a MAC PDU comprising one or more MAC subheaders and one of more RARs (section 0305). The RAR may comprise TA information, a contention resolution identity, a UL grant and/or a C-RNTI (section 0253)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN with Zhang by incorporating techniques of Dinan in order to provide a more robust system that increases/allows the chance of successfully performing the 2-step random access process [Dinan: see section 0329].

Regarding claim 15, AKKARAKARAN further discloses the features comprising:
the UE of claim 14, wherein the second message that indicates whether the at least one response contains the contention resolution information for indicating a successful two-step RA procedure or the fallback information for transmitting a third message to the base station [AKKARAKARAN: see Figure 4 and sections 0058 – 0060 & Figure 3 section 0053 & section 0056; see also sections 0075 - 0076; base station may send a RAR as a response to the First message instructing the UE to switch to the four-step RACH].


wherein the second message comprises a media access control (MAC) subheader of a MAC sub-Protocol Data Unit (subPDU).
 Dinan discloses a method and system for power control for random access comprising the features:
wherein the second message comprises a media access control (MAC) subheader of a MAC sub-Protocol Data Unit (subPDU) [Dinan: see Figure 27 and section 0305 & Figure 20 and section 0247 & section 0253; see also Figures 23 & 24; Dinan discloses that for a successful two-step random access procedure, the base station will response to the UE by sending a MAC PDU comprising one or more MAC subheaders and one of more RARs (section 0305). The RAR may comprise TA information, a contention resolution identity, a UL grant and/or a C-RNTI (section 0253)]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN with Zhang by incorporating techniques of Dinan in order to provide a more robust system that increases/allows the chance of successfully performing the 2-step random access process [Dinan: see section 0329].

5.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AKKARAKARAN et al. (US 2018/0110074 A1) in view of Zhang et al. (US 2021/0243814 A1 incorporating by reference US Provisional Application Number 62/751073) and further in view of NAGARAJA et al. (US 2018/0027594 A1).

Regarding claim 8, AKKARAKARAN and Zhang further disclose the features comprising: 
the method of claim 1, further comprising:
determining that the second message is received successfully [AKKARAKARAN: see Figure 4 and sections 0058 – 0060 & Figure 3 section 0052 - 0056; see also sections 0075 - 0076; . Zhang: see Figure 7 and section 0107 – 0125; AKKARAKARAN discloses that base station sends RAR, in response to the received the first message 13 instructing the UE to the four-step RACH. Zhang discloses that UE receives the downlink transmission of Msg B and concludes that Msg B is for UE and that the random access procedure was successful because a valid contention resolution identify is decoded by UE (section 0125)].

However, AKKARAKARAN and Zhang do not explicitly disclose the features comprising:
wherein the second message comprises a radio resource control (RRC) message that is a response message to an RRC procedure request indicated in the first message.

NAGARAJA discloses a method for beam selection and refinement during a random access channel procedure comprising the features:
wherein the second message comprises a radio resource control (RRC) message that is a response message to an RRC procedure request indicated in the first message [NAGARAJ: see Figure 6 and section 0082; in a two-step RACH, message 1 and 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN with Zhang by incorporating techniques of NAGARAJ in order to provide a more robust system that maximizing the received signal energy [NAGARAJ: see section 00035].

Regarding claim 18, AKKARAKARAN and Zhang further disclose the features comprising the features:
the UE of claim 11, wherein the at least one processor is further configured to execute the computer-executable instructions to:
determine that the second message is received successfully [AKKARAKARAN: see Figure 4 and sections 0058 – 0060 & Figure 3 section 0052 - 0056; see also sections 0075 - 0076; . Zhang: see Figure 7 and section 0107 – 0125; AKKARAKARAN discloses that base station sends RAR, in response to the received the first message 13 instructing the UE to the four-step RACH. Zhang discloses that UE receives the downlink transmission of Msg B and concludes that Msg B is for UE and that the random access procedure was successful because a valid contention resolution identify is decoded by UE (section 0125)].


wherein the second message comprises a radio resource control (RRC) message that is a response message to an RRC procedure request indicated in the first message.

NAGARAJA discloses a method for beam selection and refinement during a random access channel procedure comprising the features:
wherein the second message comprises a radio resource control (RRC) message that is a response message to an RRC procedure request indicated in the first message [NAGARAJ: see Figure 6 and section 0082; in a two-step RACH, message 1 and message 3 of the four-step RACH can be combined and message 2 and message 4 of the four-step RACH can be combined. The combined message 2 and message 4 may include the RAR and the RRC connection setup and CR while the combined message 1 and message 3 may include the PRACH preamble and the RRC connection request].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN with Zhang by incorporating techniques of NAGARAJ in order to provide a more robust system that maximizing the received signal energy [NAGARAJ: see section 0035].

6.	Claims 9 – 10 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over AKKARAKARAN et al. (US 2018/0110074 A1) in view of Zhang et al. (US 2021/0243814 A1 incorporating by reference US Provisional Application Number 62/751073) and further in view of R2-168465.

	Regarding claim 9, AKKARAKARAN and Zhang further disclose the features comprising:
	the method of claim 4, further comprising:
	determining that the second message is received successfully [AKKARAKARAN: see Figure 4 and sections 0058 – 0060 & Figure 3 section 0052 - 0056; see also sections 0075 - 0076; . Zhang: see Figure 7 and section 0107 – 0125; AKKARAKARAN discloses that base station sends RAR, in response to the received the first message 13 instructing the UE to the four-step RACH. Zhang discloses that UE receives the downlink transmission of Msg B and concludes that Msg B is for UE and that the random access procedure was successful because a valid contention resolution identify is decoded by UE (section 0125)];
determining that the second message includes fallback information [AKKARAKARAN: see Figure 4 and sections 0058 – 0060 & Figure 3 section 0052 - 0056; see also sections 0075 - 0076; base station sends RAR, in response to the received the first message 13 instructing the UE to the four-step RACH].

However, AKKARAKARAN and Zhang do not explicitly disclose the features comprising:
transmitting a third message to the base station after determining that the fallback information is included in the second message.
R2-168465 discloses RACH procedure in NR comprising the features:
	the method of claim 3 further comprising: 
determining that the second message includes fallback information [R2-168465: see Figure 2 and pages 2- 3, “One aspect associated with the eMsg1 data part is collision handling…In addition the detected preamble ID can be included in the RAR.”; see also Proposal 5 on page 3; R2-168465 discloses that when a network detects  preamble and fails to decode the data part, the network can transmit RAR instead of the eMsg2 transmission of the 2-step RACH procedure. The UE upon decoding the RAR transmission can fall back to 4-step procedure, then transmit Msg3 using the UL resource indicated in the RAR. In addition the detected preamble ID can be included in the RAR]; and 
transmitting a third message to the base station after determining that the fallback information is included in the second message [R2-168465: see Figure 2 and pages 2- 3, “One aspect associated with the eMsg1 data part is collision handling…In addition the detected preamble ID can be included in the RAR.”; see also Proposal 5 on page 3; R2-168465 discloses that when a network detects  preamble and fails to decode the data part, the network can transmit RAR instead of the eMsg2 transmission of the 2-step RACH procedure. The UE upon decoding the RAR transmission can fall back to 4-step procedure, then transmit Msg3 using the UL resource indicated in the RAR. In addition the detected preamble ID can be included in the RAR].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN with Zhang by incorporating techniques of R2-168465 in order to provide a more robust system that reduces latency and transmission overhead and simplified procedure can be more efficient with fewer listen-before-talk operations [R2-168465: see page 2, lines1 – 4].

Regarding claim 10, AKKARAKARAN and Zhang disclose all claimed limitations above. However, AKKARAKARAN and Zhang do not explicitly disclose the features comprising:
the method of claim 9, wherein transmitting the third message comprises transmitting the third message to the base station using an uplink grant indicated in the fallback information of the second message received from the base station.
R2-168465 discloses RACH procedure in NR comprising the features:
the method of claim 9, wherein transmitting the third message comprises transmitting the third message to the base station using an uplink grant indicated in the fallback information of the second message received from the base station [R2-168465: see Figure 2 and pages 2- 3, “One aspect associated with the eMsg1 data part is collision handling…In addition the detected preamble ID can be included in the RAR.”; see also Proposal 5 on page 3; R2-168465 discloses that when a network detects  preamble and fails to decode the data part, the network can transmit RAR instead of the eMsg2 transmission of the 2-step RACH procedure. The UE upon decoding the RAR transmission can fall back to 4-step procedure, then transmit Msg3 using the UL resource indicated in the RAR. In addition the detected preamble ID can be included in the RAR].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN by incorporating techniques of R2-168465 in order to provide a more robust system that reduces latency and transmission overhead and simplified procedure can be more efficient with fewer listen-before-talk operations [R2-168465: see page 2, lines1 – 4].

	Regarding claim 19, AKKARAKARAN and Zhang further disclose the features comprising:
	the UE of claim 13, wherein the at least one processor is further configured to execute the computer-executable instructions to:
	determine that the second message is received successfully [AKKARAKARAN: see Figure 4 and sections 0058 – 0060 & Figure 3 section 0052 - 0056; see also sections 0075 - 0076; . Zhang: see Figure 7 and section 0107 – 0125; AKKARAKARAN discloses that base station sends RAR, in response to the received the first message 13 instructing the UE to the four-step RACH. Zhang discloses that UE receives the downlink transmission of Msg B and concludes that Msg B is for UE and that the random access procedure was successful because a valid contention resolution identify is decoded by UE (section 0125)];
determining that the second message includes fallback information [AKKARAKARAN: see Figure 4 and sections 0058 – 0060 & Figure 3 section 0052 - 0056; see also sections 0075 - 0076; base station sends RAR, in response to the received the first message 13 instructing the UE to the four-step RACH].

However, AKKARAKARAN and Zhang do not explicitly disclose the features comprising:
transmit a third message to the base station after determining that the fallback information is included in the second message.
R2-168465 discloses RACH procedure in NR comprising the features:
determining that the second message includes fallback information [R2-168465: see Figure 2 and pages 2- 3, “One aspect associated with the eMsg1 data part is collision handling…In addition the detected preamble ID can be included in the RAR.”; see also Proposal 5 on page 3; R2-168465 discloses that when a network detects  preamble and fails to decode the data part, the network can transmit RAR instead of the eMsg2 transmission of the 2-step RACH procedure. The UE upon decoding the RAR transmission can fall back to 4-step procedure, then transmit Msg3 using the UL resource indicated in the RAR. In addition the detected preamble ID can be included in the RAR]; and
transmit a third message to the base station after determining that the fallback information is included in the second message [R2-168465: see Figure 2 and pages 2- 3, “One aspect associated with the eMsg1 data part is collision handling…In addition the detected preamble ID can be included in the RAR.”; see also Proposal 5 on page 3; R2-168465 discloses that when a network detects  preamble and fails to decode the data part, the network can transmit RAR instead of the eMsg2 transmission of the 2-step RACH procedure. The UE upon decoding the RAR transmission can fall back to 4-step procedure, then transmit Msg3 using the UL resource indicated in the RAR. In addition the detected preamble ID can be included in the RAR].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN with Zhang by incorporating techniques of R2-168465 in order to provide a more robust system that reduces latency and transmission overhead and simplified procedure can be more efficient with fewer listen-before-talk operations [R2-168465: see page 2, lines1 – 4].

Regarding claim 20, AKKARAKARAN and Zhang disclose all claimed limitations above. However, AKKARAKARAN and Zhang do not explicitly disclose the features comprising:
the UE of claim 19, wherein executing the computer-executable instructions to  transmit the third message comprises executing the computer-executable instructions to transmit the third message to the base station using an uplink grant indicated in the fallback information of the second message received from the base station.
R2-168465 discloses RACH procedure in NR comprising the features:
the UE of claim 19, wherein executing the computer-executable instructions to  transmit the third message comprises executing the computer-executable instructions to transmit the third message to the base station using an uplink grant indicated in the fallback information of the second message received from the base station [R2-168465: see Figure 2 and pages 2- 3, “One aspect associated with the eMsg1 data part is collision handling…In addition the detected preamble ID can be included in the RAR.”; see also Proposal 5 on page 3; R2-168465 discloses that when a network detects  preamble and fails to decode the data part, the network can transmit RAR instead of the eMsg2 transmission of the 2-step RACH procedure. The UE upon decoding the RAR transmission can fall back to 4-step procedure, then transmit Msg3 using the UL resource indicated in the RAR. In addition the detected preamble ID can be included in the RAR].  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of AKKARAKARAN by incorporating techniques of R2-168465 in order to provide a more robust system that .



Response to Arguments
7.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473